       Case 2:16-md-02724-CMR Document 1211 Filed 02/03/20 Page 1 of 2



                          IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA




 IN RE: GENERIC PHARMACEUTICALS                       MDL No. 2724
 PRICING ANTITRUST LITIGATION                         Case No. 2:16-MD-02724

                                                      Hon. Cynthia M. Rufe
 THIS DOCUMENT RELATES TO:

 ALL ACTIONS



                      NOTICE OF EX PARTE, IN CAMERA FILING


       Intervenor United States of America hereby provides notice of the ex parte, in camera

filing of the Declaration of Ryan Danks, which has been delivered to chambers.



Dated: February 3, 2020



                                            Respectfully submitted,


                                            /s/ Nathan Brenner
                                            Nathan Brenner
                                            U.S. Department of Justice
                                            Antitrust Division
                                            450 5th Street, N.W., Suite 11300
                                            Washington, D.C. 20530
                                            Telephone: (202) 598-2649
                                            Email: nathan.brenner@usdoj.gov

                                            Counsel for Intervenor United States of America




                                               1
       Case 2:16-md-02724-CMR Document 1211 Filed 02/03/20 Page 2 of 2



                                  CERTIFICATE OF SERVICE

       I hereby certify that on February 3, 2020, I caused a copy of the foregoing to be filed

electronically via the Court’s electronic filing system. Those attorneys who are registered with

the Court’s electronic filing system may access this filing through the Court’s system, and

notice of this filing will be sent to these parties by operation of the Court’s electronic filing

system.


                                               /s/ Nathan Brenner
                                               Nathan Brenner
                                               U.S. Department of Justice
                                               Antitrust Division
                                               450 5th Street, N.W., Suite 11300
                                               Washington, D.C. 20530
                                               Telephone: (202) 598-2649
                                               Email: nathan.brenner@usdoj.gov

                                               Counsel for Intervenor United States of America




                                                   2
